Exhibit 10.1.7.6

AMENDMENT TO

THE CONSOLIDATED EDISON

THRIFT SAVINGS PLAN

Taking Into Account the Following:

• Changes Resulting from the Total Rewards Study

For Employees of the Competitive Energy Businesses.

Effective January 1, 2013

 

1



--------------------------------------------------------------------------------

1. The Introduction is amended by replacing the third paragraph with the
following:

Effective January 1, 2013, as a result of the Board of Trustees of GECONY, the
Board of Directors of O&R, and Board of Directors of the Competitive Energy
Businesses having each adopted recommendations from the Total Rewards Study, the
Thrift Savings Plan is amended to take into account the Total Reward Study
changes to the employer matching contribution formula for a CECONY Management
Participant, a CE! Participant, and an O&R Management Participant who is covered
under the cash balance formula in the Consolidated Edison Retirement Plan
(“Retirement Plan”), and for a CE! Participant not covered under the Retirement
Plan.

2. Article III, Section 3.05, Participating Contributions Eligible for Employer
Matching Contributions, subsection (b) Employer Matching Contributions for a
CECONY Management Participant and a CEI Participant, is amended, effective
January 1, 2013, by adding after the last sentence in subsection (b) the
following:

Beginning with the first payroll period on or after January 1, 2013, or as soon
as administratively practicable thereafter, the Employer will contribute, on
behalf of each CEI Participant who is covered under the cash balance formula of
the Retirement Plan and elects to make Pre-Tax Contributions, Roth
Contributions, or After-Tax Contributions, and on behalf of each CEI Participant
who is not covered under or accruing a benefit under the Retirement Plan and
elects to make Pre-Tax Contributions, Roth Contributions, or After-Tax
Contributions, an amount equal to 100% of the first 4% and 50% of the next 4% of
the sum of the Pre-Tax Contributions, Roth Contributions, and After-Tax
Contributions made on behalf of or by such CEI Participant during each month,
not to exceed 6% of Compensation for such month, to be matched first on Pre-Tax
Contributions, then on Roth

 

2



--------------------------------------------------------------------------------

Contributions, and then on After-Tax Contributions. Employer Matching
Contributions for a month will not exceed 6% of the Participant’s Compensation
for such month.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed
this 19 day of December, 2013

 

/s/ Mary Adamo

Mary Adamo

The Plan Administrator of the Thrift Savings Plan and

Vice President of Human Resources Consolidated Edison Company of New York, Inc.

 

3